 1

 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA

10

11   BOB RUSSELL WILLIAMS,                              Case No. 1:09-cv-01068-DAD
12                  Petitioner,                         DEATH PENALTY CASE
13           v.                                         ORDER GRANTING RESPONDENT’S
                                                        UNOPPOSED MOTION FOR FOURTH
14   RON DAVIS, Warden of California State              EXTENSION OF TIME TO FILE
     Prison at San Quentin,                             OPPOSITION BRIEF
15                                                      (Doc. No. 109)
                    Respondent.
16                                                      ORDER FURTHER MODIFYING
                                                        SCHEDULING ORDER
17                                                      (Doc. No. 69)
18

19
20          Before the court is a motion by respondent warden Ron Davis, through counsel deputy

21 attorney general Craig Meyers, to extend the deadline for filing his opposition brief on the

22 application of 28 U.S.C. § 2254(d) to all claims in the amended petition from December 17, 2019

23 to February 16, 2020. This extension of time, respondent’s fourth, is necessary due to the

24 voluminous pleadings and record, the number and complexity of issues raised, and Mr. Meyers’

25 responsibilities in other matters and medical issues.

26          Mr. Meyers represents that counsel for petitioner, assistant federal defender Harry Simon,

27 does not oppose the requested extension.

28 /////
                                                    1
 1         The court finds good cause to grant the instant motion and thereupon further modify the

 2 court’s schedule in this case.

 3         Accordingly,

 4         1.      Respondent’s unopposed motion for fourth extension of time to file and serve his

 5                 opposition brief on the application of 28 U.S.C. § 2254(d) to all claims in the

 6                 amended petition is granted to and including February 16, 2020.

 7         2.      Petitioner’s reply brief on the application of 28 U.S.C. § 2254(d) to all claims in

 8                 the amended petition shall be filed and served by not later than December 21,

 9                 2020.

10
     IT IS SO ORDERED.
11

12      Dated:    December 3, 2019
                                                        UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                    2
